Case 3:18-ap-03022     Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44   Desc Main
                                Document      Page 1 of 20



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: August 20, 2019



________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


 In re: JOHN BLAINE STONER
                                               Case No.   18‐30213
                                               Adv. No.   18‐3022
                             Debtor


 WILLIAM FANSLOW,                              Judge Humphrey
                                               Chapter 7
                             Plaintiff

        v.

 JOHN BLAINE STONER,

                             Defendant




                Decision Denying Plaintiff’s Motion for Summary Judgment
Case 3:18-ap-03022           Doc 34      Filed 08/20/19 Entered 08/21/19 09:00:44                    Desc Main
                                        Document      Page 2 of 20


        Creditor–plaintiff, William Fanslow, holds a claim against Blaine Builders, LLC in the
amount of $138,000 stemming from a failed construction agreement.1 Fanslow filed a
complaint seeking to pierce the corporate veil in order to hold debtor–defendant, John Blaine
Stoner, Blaine Builders’ sole member, liable for Blaine Builders’ debt as well as a determination
that that debt is nondischargeable under 11 U.S.C. § 523(a)(2)(A), (a)(4), and (a)(6). This
decision is on Fanslow’s motion seeking summary judgment on the issues of corporate veil
piercing and nondischargeability under 11 U.S.C. § 523(a)(2)(A).2 (Doc. 23). For the reasons
stated below, the court finds that Fanslow has not sustained his burden on summary
judgment.

I.      Findings of Fact and Procedural Background

        At all pertinent times, Stoner was the sole member of Blaine Builders, LLC, an Ohio
limited liability corporation. In August 2017 Stoner and Fanslow communicated through email
and text messages concerning the construction of a residence for Fanslow. Stoner wrote that
Blaine Builders was currently working on “two houses and a huge project going in Plain city,”
and that “[b]usiness is growing!” (Pl. Ex. F. 1). Stoner’s and Fanslow’s communications
culminated in a construction contract dated November 15, 2017 under which Blaine Builders
was to construct a combined residence and garage for Fanslow for $250,000 (Pl. Exs. A & F).
The contract called for construction to be completed by March 14, 2018, with liquidated
damages to be assessed on a daily basis if the house was not completed by that date. (Pl. Ex.
A). Fanslow made two payments to Blaine Builders totaling $138,000 towards the completion
of the house. (Pl. Ex. B).

        To help complete the project, Blaine Builders engaged Mathew P. Taylor as its
foreman. There is some disagreement about whether Taylor was Blaine Builders’ employee or
an independent contractor. Before Fanslow’s first payment, Stoner issued the first of two
checks on Blaine Builders’ account to Taylor to begin excavation and to lay the foundation.


1
 Fanslow has filed a proof of claim against Blaine Builders in its separate bankruptcy case. In re Blaine Builders,
LLC., Case No. 18‐bk‐30475.

2
 Fanslow did not seek summary judgment on his claims for nondischargeability under 11 U.S.C. § 523(a)(4) and
(a)(6).

                                                        2
Case 3:18-ap-03022          Doc 34      Filed 08/20/19 Entered 08/21/19 09:00:44                  Desc Main
                                       Document      Page 3 of 20


(Pl. Ex. D 23:18–21). Stoner also made a down payment to his construction supply company of
$8,637, and purchased plans for the residence. (Doc. 26; Defendant Exhibit A; Stoner Affidavit
¶ 6). Some limited site preparation work began in November 2017. (Pl. Ex. E ¶ 12). By the
middle of December, it became apparent that Taylor would not be completing the work Blaine
Builders paid him to do. (Pl. Ex. E; text messages dated 12/18/2017). Fanslow and Blaine
Builders continued to work with each other until early January 2018 at which point
cooperation between the parties appears to have broken down. (Pl. Ex. E; text message dated
1/9/2018). The residence was not constructed and Fanslow has little to nothing to show for
the funds he spent.

        Stoner filed a Chapter 7 petition on January 24, 2018 and Blaine Builders filed its
bankruptcy petition on February 21, 2018. (Pl. Exs. G and H). Stoner received his Chapter 7
discharge on June 14, 2018.

        Fanslow seeks judgment against Stoner: a) holding Stoner personally liable for the
debt owed by Blaine Builders to Fanslow through a corporate veil piercing theory; and
b) declaring that debt nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A), (a)(4), and
(a)(6)3 so that it remains Stoner’s obligation despite his filing a bankruptcy and obtaining a
discharge.

II.     Analysis

        A.       Jurisdiction

        This court has jurisdiction pursuant to 28 U.S.C. § 1334, this is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2)(I) and (O), and this court has constitutional authority to enter
a final judgment.

        B.       Summary Judgment Standard

        Federal Rule of Civil Procedure 56(a), made applicable to adversary proceedings
through Federal Rule of Bankruptcy Procedure 7056, sets forth the standard to address the


3
 Any reference to the “Code” or any reference to a “§” of a statute shall be to the Bankruptcy Code of 1978, as
amended, 11 U.S.C. § 101–1532, unless otherwise noted.


                                                       3
Case 3:18-ap-03022       Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44            Desc Main
                                  Document      Page 4 of 20


parties’ filings. It states, in part, that a court must grant summary judgment to the moving
party if the movant shows that there is no genuine issue as to any material fact and the
movant is entitled to judgment as a matter of law. In order to prevail, the movant, if bearing
the burden of persuasion at trial, must establish all elements of its claim. Celotex Corp. v.
Catrett, 477 U.S. 317, 331 (1986). All inferences drawn from the underlying facts must be
viewed in a light most favorable to the party opposing the motion. Matsushita Elec. Indus. Co.,
Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).

       C.      Establishing Stoner’s Liability for Blaine Builders’ Debt by
               Piercing the Corporate Veil and Proving Nondischargeability

       In order to ultimately prevail in this adversary proceeding, as plead, Fanslow must
establish two things: first, he must establish that Stoner is personally liable for the debt owed
to him by Blaine Builders through application of the corporate veil piercing doctrine; and
second, he must establish that the debt meets one of the exceptions to dischargeability under
§ 523(a).

       Stoner is not a party to Blaine Builders’ contract with Fanslow. To hold Stoner in his
capacity as Blaine’s sole shareholder personally liable for Blaine’s debt, Fanslow seeks to
pierce the corporate veil. “The principle that shareholders, officers, and directors of a
corporation are generally not liable for the debts of the corporation is ingrained in Ohio law.”
Dombroski v. WellPoint, Inc., 895 N.E.2d 538, 542 (Ohio 2008) (citing Section 3, Article XIII, Ohio
Constitution). Veil piercing allows individual shareholders of the corporation or entity to be
held personally liable for the entity’s misdeeds “when it would be unjust to allow the
shareholders to hide behind the fiction of the corporate entity.” Belvedere Condominium Unit
Owners’ Ass’n v. R.E. Roark Cos., 617 N.E.2d 1075, 1085 (Ohio 1993). Courts will permit individual
shareholder liability only if the shareholder is indistinguishable from or the “alter ego” of the
corporation itself. “Piercing the corporate veil in this manner remains a ‘rare exception,’ to be
applied only ‘in the case of fraud or certain other exceptional circumstances.’” 895 N.E.2d 538,
at 542–43 (quoting in part Dole Food Co. v. Patrickson, 538 U.S. 468, 475 (2oo3)). The doctrine
is not a cause of action, but rather is an equitable remedy available to creditors of the entity
under very limited and rare facts when “maintaining the corporate form would work injustice

                                                4
Case 3:18-ap-03022       Doc 34     Filed 08/20/19 Entered 08/21/19 09:00:44             Desc Main
                                   Document      Page 5 of 20


upon an innocent party.” Taylor Steel, Inc. v. Keeton, 417 F.3d 598, 606 (6th Cir. 2005). See also
In re Cincom iOutsource, Inc., 398 B.R. 223, 232 (Bankr. S.D. Ohio 2008) (“[A]lter ego doctrine
is not itself a cause of action, but rather it is the rare exception that offers a plaintiff standing
to disregard the corporate form . . . .”).

       The standard for piercing the corporate veil in Ohio was set out in Belvedere:

       The corporate form may be disregarded and individual shareholders held liable
       for wrongs committed by the corporation when (1) control over the
       corporation by those to be held liable was so complete that the corporation has
       no separate mind, will, or existence of its own, (2) control over the corporation
       by those to be held liable was exercised in such a manner as to commit fraud or
       an illegal act against the person seeking to disregard the corporate entity, and
       (3) injury or unjust loss resulted to the plaintiff from such control and wrong.

617 N.E.2d at 1077 (syllabus ¶ 3). The Belvedere test was modified by the Ohio Supreme Court
in Dombroski, which clarified that the second prong is not satisfied by conduct that is merely
inequitable, but requires a showing that “the defendant shareholder exercised control over
the corporation in such a manner as to commit fraud, an illegal act, or a similarly unlawful act”
and that “[c]ourts should apply this limited expansion cautiously toward the goal of piercing
the corporate veil only in instances of extreme shareholder misconduct.” 895 N.E.2d at 540,
545.

       In Carter‐Jones Lumber Co. v. LTV Steel Co., the Sixth Circuit reviewed cases applying
Ohio law and determined that “because of the equitable nature of the veil‐piercing doctrine,
no list of factors can be exclusive or exhaustive.” 237 F.3d 745, 749 (6th Cir. 2001). In rejecting
a mechanical application of the factors set forth in Belvedere, the court stated:

               Denune’s argument, if we adopted it, would straightjacket the courts in
       situations where equity demands that the fiction of corporate personhood be
       ignored. Consider, for example, a case in which a corporation with a single
       shareholder kept immaculate corporate records, observed all the formalities
       required by corporate law, and was adequately capitalized. The shareholder
       never commingled funds, and never held himself out as personally liable for the
       corporation’s debts. The corporation even does some legitimate business. Can
       it be that the shareholder is immunized from personal liability if he causes the
       corporation to commit an illegal act, no matter the degree of his control over
       the corporation with regard to the illegal act, no matter the harm to third

                                                 5
Case 3:18-ap-03022          Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44           Desc Main
                                     Document      Page 6 of 20


       parties, and no matter the other equities? Neither we nor the Ohio courts hold
       that such immunity exists.

id. The Sixth Circuit re‐emphasized that point in a later decision. Taylor Steel, Inc. v. Keeton, 417
F.3d 598, 606 (6th Cir. 2005) (Because veil piercing is an equitable remedy under Ohio law, it
is not necessary to establish “a set list of factors,” but rather, it is available when “maintaining
the corporate form would work injustice upon an innocent party.”).

       Assuming that Fanslow can establish grounds for imposing personal liability on Stoner
through the veil‐piercing doctrine, he must also establish that the debt is nondischargeable
under one of the exceptions to discharge. Fanslow plead that the exceptions provided by
§ 523(a)(2)(A), (a)(4), and (a)(6) are applicable, but has only sought summary judgment under
the § 523(a)(2)(A) exception. That provision provides, in pertinent part, as follows:

       (a) A discharge under section 727 . . . of this title does not discharge an
           individual debtor from any debt—
           ****
       (2) for money, property, services, or an extension, renewal, or refinancing of
       credit, to the extent obtained by—
           (A) false pretenses, a false representation, or actual fraud, other than a
           statement respecting the debtor’s or an insider’s financial condition[.]

11 U.S.C. § 523(a)(2)(A).

       At trial, Fanslow would have the burden to establish grounds for piercing the
corporate veil under Ohio law, and would also have the burden to establish the grounds for
determining the debt to be nondischargeable under § 523(a)(2)(A). See Taylor Steel, 417 F.3d
at 607 (burden on plaintiff to demonstrate an alter ego remedy is appropriate) and Grogan v.
Garner, 498 U.S. 279, 291 (1991) (burden of proof for dischargeability is upon the creditor by a
preponderance of the evidence). As such, on summary judgment, he must establish all of
these requirements, with all inferences drawn from the underlying facts viewed in a light most
favorable to Stoner. Celotex, 477 U.S. at 331 (1986); Matsushita, 475 U.S. at 587–88.




                                                 6
Case 3:18-ap-03022      Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44           Desc Main
                                 Document      Page 7 of 20


       D.     Material Questions of Fact Exist as to Whether
              Fanslow Is Entitled to Pierce the Corporate Veil

                  1. Fanslow Has Not Established that Stoner’s Control
                     Over Blaine Builders Was So Complete That the Entity
                     Had No Separate Mind, Will, or Existence of Its Own

       Stoner is the sole shareholder of Blaine Builders. The mere fact that an LLC has a single
member is insufficient to prove that a corporation has a separate mind, will or existence of its
own because “[a] corporation is a separate legal entity from its shareholder even where there
is only one shareholder in the corporation.” State ex rel. DeWine v. S & R Recycling, Inc., 961
N.E.2d 1153, 1159 (Ohio Ct. App. 2011) (citation omitted). No specific set of factors controls.
Taylor Steel, 417 F.3d at 606. Nevertheless, here are some factors that Ohio courts use to
determine whether the control prong has been met:

       (1) grossly inadequate capitalization, (2) failure to observe corporate
       formalities, (3) insolvency of the debtor corporation at the time the debt is
       incurred, (4) shareholders holding themselves out as personally liable for
       certain corporate obligations, (5) diversion of funds or other property of the
       company property for personal use, (6) absence of corporate records, and
       (7) the fact that the corporation was a mere facade for the operations of the
       dominant shareholder(s).

LeRoux’s Billyle Supper Club v. Ma, 602 N.E.2d 685, 689 (Ohio Ct. App. 1991) (citing P.K. Lumber
Co. v. Robbins, App. No. 12355, 1991 WL 15966 (Ohio Ct. App. Feb. 7, 1991)). While these factors
are helpful in deciding the first prong . . . a court should focus on principles of equity and
whether the relationship is so dominating that respecting it would be unjust.” Corrigan v. U.S.
Steel Corp., 478 F.3d 718, 724–25 (6th Cir. 2007) (citing Danziger v. Luse, 815 N.E.2d 658, 662,
667 (Ohio 2004). Crucially, Belvedere described the first prong of its test as requiring a
showing “that the individual and the corporation are fundamentally indistinguishable.” 617
N.E.2d at 1086. The court will analyze these factors, as presented through the summary
judgment filings, with certain related factors discussed together.

       Fanslow has not established that Blaine Builders was grossly undercapitalized or was
insolvent when it entered into the contract. Fanslow points to Blaine Builders’ bankruptcy
schedules listing $694,546.74 of debt and only $21,104 in assets as evidence that the LLC was

                                               7
Case 3:18-ap-03022      Doc 34     Filed 08/20/19 Entered 08/21/19 09:00:44          Desc Main
                                  Document      Page 8 of 20


grossly undercapitalized (Pl. Ex. H 6). The bankruptcy, however, was filed four months after
the conduct in question. Stoner has submitted evidence that his financial condition may have
been better at the time Blaine Builders and Fanslow entered into the construction contract,
including evidence that Taylor may have misappropriated money. (Stoner Affidavit ¶ 12).

       Moreover, in cases in which business entities were found to be grossly
undercapitalized, shareholders have purposely drained the corporation of assets as a shield
to liability. See e.g. Quality Interiors, Inc. v. Am. Mgmt. & Dev. Corp., No. 89‐T‐4303, 1990 WL
199248, at *5 (Ohio Ct. App. Dec. 7, 1990) (corporation had no capital of its own, parent
company held all funds used to finance its operation); Laborers’ Pension Tr. Fund v. Sidney
Weinberger Homes, Inc., 872 F.2d 702, 705 (6th Cir. 1988) (sole shareholder withdrew money
for own benefit leaving creditors unpaid). No evidence has been presented that Blaine
Builders’ undercapitalization was intended as a shield to liability.

       Finally, in Taylor Steel, the Sixth Circuit, applying Belvedere, found that the subject
corporation was not inadequately capitalized despite $15,000 in debt and less than $500 in its
corporate account. 417 F.3d at 605. Its reasoning was that because the corporation was a steel
brokerage operating on cash flow, it only incurred a debt when a customer placed an order,
and so as long as customers paid, it should have been capable of paying off its debts. Blaine
Builders’ debts consist mostly of construction obligations under construction contracts owed
to customers and vendors for construction materials, which, like the steel purchases in Taylor
Steel, would have been incurred as contracts were entered into and as materials for those
contracts were purchased, with corresponding payments from the customers to fund those
purchases. Thus, based on the evidence submitted thus far and making all inferences in favor
of the non‐moving party, it appears that the undercapitalization is the result of misfortune
and mismanagement rather than misuse of the corporate form.

       Fanslow also argues that Blaine Builders was insolvent at the time that it entered into
the contract. He points to the evidence garnered as to the trouble which Blaine Builders had
with meeting its financial requirements under its other construction projects underway at the
time. However, Stoner asserts that Blaine Builders would have been able to complete
Fanslow’s contract but for Matthew Taylor’s misappropriation of funds intended for use on
                                                8
Case 3:18-ap-03022       Doc 34     Filed 08/20/19 Entered 08/21/19 09:00:44            Desc Main
                                   Document      Page 9 of 20


Fanslow’s project. (Stoner Affidavit ¶ 7). Thus, Blaine Builders’ insolvency at the time that the
Fanslow contract was entered into is a question of fact which must be resolved at the trial.

       Fanslow has not established that Stoner and Blaine Builders failed to observe
corporate formalities and maintain corporate records. Fanslow argued that Stoner
disregarded corporate formalities by taking a fulltime job and therefore was no longer able to
provide proper oversite to his business (Pl. Ex. D 26, 38–39); by writing a check on account of
Fanslow’s project before Fanslow deposited a down payment (Pl. Ex. D 41); and by negligently
hiring Taylor. (Pl. Exs. C, D 57–58). At most, these facts point to violations of the fiduciary duty
of care that Stoner owed to Blaine Builders, or in other words, this evidence tends to show
that Stoner exerted too little control over Blaine Builders, rather than dominating it.

       On the other hand, Fanslow has pointed to evidence that Stoner failed to observe
corporate formalities through his sloppy accounting and record keeping. (Pl. Ex. D 11–12, 19,
41, 45–46, 51, 62, 69). This concern weighs in favor of finding that Stoner failed to observe
corporate formalities. However, sloppy accounting and record keeping is a wide‐spread
occurrence among small business entities, and as discussed, the corporate veil should only be
pierced “in instances of extreme shareholder misconduct,” Dombroski, 895 N.E.2d at 545.

       Fanslow also points to evidence that Stoner used $10,000 in corporate funds to pay for
his personal bankruptcy. (Pl. Ex. D 34–35). However, both Blaine Builders and Stoner are
represented by the same counsel, so it is unclear from the evidence cited the extent to which
this payment was a failure to observe corporate formalities.

       Fanslow has not presented evidence that Stoner held himself out as personally liable
for Blaine Builder’s obligations. There is no summary judgment evidence that Stoner held
himself out as personally liable for Blaine Builders’ obligations. Stoner was not a party to the
building contract and Fanslow’s checks were made payable to Blaine Builders.

       Fanslow has not established that Stoner diverted funds or other property of Blaine
Builders for his personal use or that Blaine Builders was a mere facade for Stoner’s
operations. To support his claim that Blaine Builders was merely a façade for Stoner acting in
his individual capacity, Fanslow points to the purchase of a BMW with Blaine Builders’ funds,

                                                 9
Case 3:18-ap-03022      Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44            Desc Main
                                 Document     Page 10 of 20


yet titled to Stoner’s wife (Pl. Ex. D 73); the use of Blaine Builders’ funds to pay for Stoner’s
personal bankruptcy (Pl. Ex. D 34–36); and the comingling of corporate and personal funds.
(Ex. D 61). In response, Stoner cited evidence indicating that the $3,300 used to purchase the
BMW was repaid to Blaine Builders (Stoner Affidavit ¶ 5); and that Blaine Builders at all times
existed as a separate legal entity with its own checking account. (Stoner Affidavit ¶ 3).

       Stoner did not specifically refute Fanslow’s claims that personal and corporate funds
were comingled; however, the excerpt of Stoner’s deposition transcript cited by Fanslow
does not provide much support for this contention:

       Q. But you said though that you did take a draw from time to time?
       A. Yes.
       Q. And what was the purpose of the draw?
       A. Usually to compensate for money that I had put in personally.
       Q. When your corporate – ordinarily if you made a loan to your corporate books,
       they would show a loan. Would your corporate books indicate loans were
       made?
       A. Yes. Where I put money in from my personal account, yes.
       Q. And what would that show up on? What ledger would that show up on?
       A. Just my bank ledger, my statement. I’d have to go back through, my
       statements.

(Pl. Ex. D 61). This excerpt generally supports the proposition that Stoner took draws for his
services to repay himself for capital contributions he made to the business. Arguably it
supports the contention that Blaine Builders’ bookkeeping was deficient. However, given
Stoner’s and Blaine Builders’ separate bank accounts, it does not by itself support a
contention that their funds were comingled.

       In total, the evidence cited is not sufficient to support a finding on summary judgment
that Stoner and Blaine Builders “are fundamentally indistinguishable.”




                                               10
Case 3:18-ap-03022         Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44         Desc Main
                                    Document     Page 11 of 20


              2. Material Issues of Fact Exist as to Whether Stoner
                 Exercised Control over Blaine to Commit Fraud or an
                 Illegal or Unlawful Act

       If Fanslow can demonstrate that Blaine Builders was the alter ego of Stoner, he must
then show that this control was exercised to commit fraud, an illegal act, or a similarly
unlawful act against Fanslow. When the Dombroski Court expanded the second prong to
include “similarly unlawful act”, it explained that “[c]ourts should apply this limited expansion
cautiously toward the goal of piercing the corporate veil only in instances of extreme
shareholder misconduct.” Dombroski, 895 N.E.2d at 545. Fanslow argues that Stoner and
Blaine Builders committed illegal acts under three different theories: 1) violations of the Ohio
Home Construction Service Law (“HCSL”), Ohio Revised Code (“ORC”) § 4722.01 et seq.,
which regulates home construction service suppliers; 2) the Ohio Fraudulent Transfers Act,
ORC § 1336.01 et seq. and 3) § 523(a)(2)(A).

                      i.    Ohio Home Construction Service Law

       ORC § 4722.03(A) prohibits construction service providers from engaging in certain
prohibited acts, including the following sections that Fanslow argues Blaine Builders violated:

       (1) Prior to commencing work related to the home construction service, fail to
       enter into a written contract that complies with this chapter;
       ****
       (3) After entering into a contract with an owner, do any of the following:
       ****
         (d) Fail to perform the home construction service in a workmanlike manner;
           ****

           (f) Fail to provide a full refund within a reasonable time period for any goods
           or services that the home construction service supplier has failed to deliver
           in accordance with the terms and conditions of the contract required by
           section 4722.02 of the Revised Code and for which the supplier has received
           payment;
           (g) Fail to provide to the owner, within a reasonable time and upon the
           owner’s request, a written, itemized receipt for any item of goods that is
           left with, or turned over to, the home construction service supplier for
           repair or services. . . .

                                               11
Case 3:18-ap-03022      Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44           Desc Main
                                 Document     Page 12 of 20


           ****
       (8) Intentionally misrepresent any aspect of the transaction or the nature or
       the quality of the work or materials[.]

Ohio Rev. Code § 4722.03(A).

       Section 4722.03(A)(1) prohibits work done without a contract which complies with
ORC § 4722.02. Fanslow argues that Blaine Builders violated the statute by failing to include
Blaine Builders’ telephone number, tax ID number, costs not covered by the contract, and a
copy of Blaine Builders’ certificate of insurance. While the contract appears to violate these
provisions, these violations do not rise to the level of an “instance[] of extreme shareholder
misconduct” as contemplated by Dombroski. 895 N.E.2d at 545. Even if this was extreme
misconduct, Fanslow made no argument that his damages stem from any of these contract
deficiencies.

       ORC § 4722.03(A)(3) prohibits contractors from failing to perform the construction in
a workmanlike manner, failing to provide a refund, or failing to provide a receipt. One Ohio
appellate court has recently ruled that a trial court finding that violations of § 4722(A)(3)(d),
which concerns the failure to perform a “home construction service in a workmanlike
manner,” were illegal acts under Dombroski was not reversible error. Denny v. Breawick, LLC,
__N.E. 3d __, No. 5‐18‐12, 2019 WL 2266690 (Ohio Ct. App. May 28, 2019). The Ohio Court of
Appeals stated:

       Under Dombroski, a trial court must find that “fraud, an illegal act, or an
       unlawful act” occurred in order to pierce the corporate veil. Dombroski at ¶ 2.
       While the trial court found that the defendants did not commit fraud, the trial
       court did determine that Hunsaker violated two provisions of the HCSL and
       found that these “illegal acts” were “so egregious as to satisfy the standard set
       forth in Dombroski.” Doc. 100. Thus, the trial court did not merely find that
       Hunsaker engaged in “unjust or inequitable” conduct but determined that
       Hunsaker committed two “illegal acts.” Dombroski at ¶ 13. Further, in the
       absence of further guidance from the Supreme Court of Ohio, we find no
       reason to displace the trial court’s finding that these “illegal acts,” under the
       facts of this specific case, constituted the “egregious acts” that the doctrine of
       piercing the corporate veil exists to remedy. Id. at ¶ 18.




                                               12
Case 3:18-ap-03022          Doc 34     Filed 08/20/19 Entered 08/21/19 09:00:44                     Desc Main
                                      Document     Page 13 of 20


Id at *6. With this guidance, this court concludes that a violation of the HCSL may constitute
an “illegal act” sufficient to pierce the corporate veil, but whether any such act is sufficiently
egregious to meet the Dombroski standard is a question of fact.

        Fanslow stresses Blaine Builders’ and Stoner’s failure to refund the $138,000 which
Fanslow paid to Blaine Builders for the construction and Stoner’s failure to be forthcoming
with Fanslow as to the use of those funds to pay for work and materials on other construction
projects. At a minimum, the summary judgment evidence shows a violation of ORC
§ 4722.03(A)(3)(f) with respect to Blaine Builders’ failure to refund the money it received from
Fanslow after it failed to provide the services required by the contract. The evidence also
shows that the $138,000 was in large part dissipated through $48,000 being paid to Taylor for
the project under questionable circumstances, including knowledge of Taylor’s
contemporaneous imprisonment, and significant other funds being used on other projects
which were running short on cash. This violation of the HCSL caused Fanslow’s damages
because he would not be out‐of‐pocket these funds had Blaine Builders complied with the
requirement of ORC § 4722.03(A)(3)(f). However, given the equitable nature of the veil‐
piercing remedy and drawing all inferences from the underlying facts in a light most favorable
to Stoner, this court cannot conclude that this violation of the HCSL meets the egregious
standard under Dombroski. At the trial, the court will be able to assess the witnesses’
credibility, Stoner’s state of mind at the relevant time, and all of the surrounding
circumstances.4

        Fanslow also asserts a veil piercing violation of ORC § 4722.04. That section provides
that “[a] home construction service supplier may take as a down payment not more than ten
per cent of the contract price before the supplier’s performance that is required by the
contract begins.” Ohio Rev. Code § 4722.04. Fanslow argues that the $130,000 payment was
a down payment paid before the construction work was commenced, but offers only
conclusory statements to support the argument. There is no caselaw interpreting this

4
  Fanslow also asserts that the corporate veil should be pierced because Blaine Builders violated Ohio Home
Construction Service Law which prohibits contracts from “[i]ntentionally misrepresent[ing] any aspect of the
transaction or the nature or the quality of the work or materials.” Ohio Rev. Code § 4722.03(A)(8). This argument
is addressed later in this decision.

                                                       13
Case 3:18-ap-03022      Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44           Desc Main
                                 Document     Page 14 of 20


provision. The $130,000 check is dated November 16th. (Pl. Ex. B). The contract required Blaine
Builders to begin performance on November 16th. (Pl. Ex. A 1). The summary judgment
evidence is not sufficient to establish that the $130,000 was paid before the work was
commenced. The only evidence presented on this issue appears to show that Blaine Builders
began performance before receiving the $130,000. See Ex. D 41. For that reason, the court
cannot grant summary judgment in favor of Fanslow as to this asserted illegal act being
sufficiently egregious under Dombroski.

                      ii. Claims under the Ohio Uniform Fraudulent Transfer Act

       The Uniform Fraudulent Transfer Act deems transfers made, or obligations incurred by
a debtor to be fraudulent as to a creditor under two separate theories, actual intent and
constructive intent. It is unclear which of these theories Fanslow is pursuing; however, the
court, liberally construing the legal arguments in the summary judgment motion, will consider
both theories.

       Under the actual intent theory, the creditor must show that the debtor made the
transfer with the actual intent to hinder, delay, or defraud a creditor. Fanslow alleges four
potentially fraudulent transfers made by Blaine Builders: 1) $48,000 to Mathew Taylor;
2) $3,300 for a BMW for Stoner’s wife; 3) $41,800 used on other projects; and 4) $10,000 for
the payment of bankruptcy legal counsel for Stoner and Blaine Builders. Fanslow argues that
the transfer made to Taylor was made negligently, and therefore the court will not consider
that transfer under the actual intent theory. While Blaine Builders became insolvent shortly
after making all three remaining transfers, that fact alone is not sufficient to prove actual
intent to defraud. The Fraudulent Transfer Act contains a non‐exclusive list of factors that may
be considered to determine whether a transfer was made with actual intent to defraud,
including:

       (1) Whether the transfer or obligation was to an insider;
       ****
       (8) Whether the value of the consideration received by the debtor was
       reasonably equivalent to the value of the asset transferred or the amount of
       the obligation incurred;

                                              14
Case 3:18-ap-03022      Doc 34     Filed 08/20/19 Entered 08/21/19 09:00:44         Desc Main
                                  Document     Page 15 of 20


       (9) Whether the debtor was insolvent or became insolvent shortly after the
       transfer was made or the obligation was incurred[.]

Ohio Rev. Code § 1336.04(B). Of the transfers alleged to have been made with actual intent,
the $3,300 BMW was the only transfer to an insider, and the only one alleged to be made
without consideration. However, Stoner has submitted evidence that the $3,300 was returned
to Blaine Builders. (Stoner Affidavit ¶ 5). Overall, the evidence shows a material question of
fact as to whether Stoner had the actual intent to defraud his creditors.

       Under the constructive intent theory, creditors need not show that a transfer was
made with the actual intent to defraud creditors, if they can show that the transfer was made
“[w]ithout receiving a reasonably equivalent value in exchange” and if either:

       (a) The debtor was engaged or was about to engage in a business or a
       transaction for which the remaining assets of the debtor were unreasonably
       small in relation to the business or transaction;
       (b) The debtor intended to incur, or believed or reasonably should have
       believed that the debtor would incur, debts beyond the debtor’s ability to pay
       as they became due.

Ohio Rev. Code § 1336.04(B)(2).

       Turning back to the four alleged fraudulent transfers, Stoner has submitted evidence
that Blaine received value for the $3,300 BMW, and evidence does not prove that Blaine did
not receive value for the $41,800 it spent on other projects, or the $10,000 retainer paid to
counsel. Fanslow argues that Blaine received no benefit from the $48,000 transfer to Taylor.
Courts have found that enforceable contract rights to future consideration can provide
reasonably equivalent value. Slone v. Lassiter (In re Grove‐Merritt), 406 B.R. 778, 806 (Bankr.
S.D. Ohio 2009). This is particularly true when “the debtor receives part performance
contemporaneously with payment.” Frank v. Kiesel (In re Denison), 292 B.R. 150, 156 (E.D. Mich.
2003). In exchange for its transfer to Taylor, Blaine Builders received an agreement for Taylor
to provide his services for excavation and foundation work on the site, and to provide gravel.
Moreover, the gravel was actually delivered and the foundation work was begun. For these
reasons, Fanslow has not established that the transfers made without consideration.


                                              15
Case 3:18-ap-03022       Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44          Desc Main
                                  Document     Page 16 of 20


                      iii. Exception to Discharge for Debts Obtained Through Fraud

       Code § 523(a)(2)(A) provides that money obtained by “false pretenses, a false
representation, or actual fraud, other than a statement respecting the debtor’s or an insider’s
financial condition” is not subject to the discharge. This section does not describe an act, but
rather, states that a debt incurred as a result of false pretenses, a false representation, or
actual fraud is nondischargeable under the Code. Fanslow does not cite any authority, and the
court is unaware of any authority, that proving a § 523(a)(2)(A) claim can be used as the basis
for finding an illegal or unlawful act to pierce the corporate veil.

       Nevertheless, the elements to prove nondischargeability as a result of a false
representation under § 523(a)(2)(A) closely mirror those required for a finding of common law
fraud under Ohio law. Schafer v. Rapp (In re Rapp), 375 B.R. 421, 435 (Bankr. S.D. Ohio 2007).
Accordingly, the court will liberally construe Fanslow’s argument as being that Stoner
committed an illegal or unlawful act under Dombroski through false pretenses, a false
representation, or actual fraud under Ohio common law. The elements of common law fraud
are:

       (a) a representation or, where there is a duty to disclose, concealment of a fact,
       (b) which is material to the transaction at hand,
       (c) made falsely, with knowledge of its falsity, or with such utter disregard and
       recklessness as to whether it is true or false that knowledge may be inferred,
       (d) with the intent of misleading another into relying upon it,
       (e) justifiable reliance upon the representation or concealment, and
       (f) a resulting injury proximately caused by the reliance.

Burr v. Board of Cty. Comm’rs, 491 N.E.2d 1101, 1102 (syllabus ¶ 2) (Ohio 1986). For the most
part, Fanslow’s motion for summary judgment does not quote specific misrepresentations by
Stoner. Rather, Fanslow has provided page ranges which the court assumes contain what
Fanslow views as misrepresentations.

       Fanslow first argues that he was not informed that a portion of the money that he paid
towards the construction contract would be used for other projects. However, omissions only
meet the first element of common law fraud “where there is a duty to disclose,” and Fanslow
                                                16
Case 3:18-ap-03022       Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44            Desc Main
                                  Document     Page 17 of 20


has not provided legal authority establishing that Blaine Builders was under a duty to disclose
that his funds would be used on other projects.

       Second, Fanslow argues that Stoner held himself and his company out as being capable
of building large homes. Stoner wrote in an email dated October 25, 2017 “[w]e have two
houses and a huge project going in Plain City right now, but we believe we can get you under
roof this fall.” (Pl. Ex. E 1). Fanslow cites no evidence suggesting that this statement is false.
Fanslow further argues that Stoner lied about the success of current projects. In support of
this contention, Fanslow quotes the following statements: “[t]hese are exciting times for us.
Business is growing!” (Pl. Ex. E 1); “We have many options like that. We have solar too.” (Pl.
Ex. F. text dated 9/5/2017 6:37:20 PM); “Home Office can probably draw up some plans. Our
Architect is not as expensive as regular architect and he’s faster.” (Pl. Ex. F text dated 9/5/2012
6:41:17 PM). Again, Fanslow cites no evidence suggesting that any of these statements are
false. Further, these statements appear more in the nature of sales puffery, rather than
fraudulent misrepresentations. As this court found in FT Express v. Conley (In re Conley), 2012
Bankr. LEXIS 4788, at *45–46 (Bankr. S.D. Ohio Oct. 5, 2012):

       To warrant a finding of nondischargeability, the representation must be one of
       existing fact and not merely an expression of opinion, expectation, or
       declaration of intention. Smith v. Meyers (In re Schwartz & Meyers), 130 B.R. 416,
       423 (Bankr. S.D.N.Y. 1991); Bucl v. Hampton (In re Hampton), 2008 Bankr. LEXIS
       1943, at *21–22 (Bankr. D. Kan. June 27, 2008), aff’d 2009 Bankr. Lexis 427, 407
       B.R. 443 (B.A.P. 10th Cir. March 11, 2009) [*46] (table decision). Statements
       “which amount to no more than sales ‘puffery’ upon which reliance should not
       be placed” cannot serve as the basis for a finding of nondischargeability.
       Hampton at *22. See also Stahl v. Lang, 108 B.R. 586, 589 (Bankr. N.D. Ohio 1989)
       (representation that investments in limited partnerships were risk‐free was in
       the nature of “puffery”).

These quotes seem much more in the nature of sales puffery rather than actionable
misrepresentations.

       Fanslow also references a large swath of text messages between he and Stoner in the
two months leading up to the signing of the contract. After review, only one statement seems
relevant. Fanslow wrote that one of Stoner’s references indicated that her project was
running late. Stoner responded:

                                                17
Case 3:18-ap-03022       Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44            Desc Main
                                  Document     Page 18 of 20


               The building inspector there has been giving us fits. The plain city project
       is running way behind. It’s been somewhat county a persons working in. [sic]
       We ended up with a permit in Champaign County in for days, In Union County it
       took eight weeks.

                The inspector in Logan County keeps changing his mind about what he
       wants.

(Pl. Ex. F; texts dated 11/9/2017 at 3:33 PM). Again, no evidence has been given that these
statements are false. Further, on their face, these statements undercut Fanslow’s argument
that Stoner misrepresented the status of his current projects and his experience.

       Finally, Fanslow argues that Stoner represented to him that in exchange for $250,000,
he would build Fanslow a home. If Stoner made this statement knowing it was false, it would
be fraudulent, enabling Fanslow to pierce the corporate veil, and would render the debt
nondischargeable as well. The evidence Fanslow has cited thus far is that: 1) within four
months of contracting with Fanslow, Blaine Builders was insolvent; 2) the initial payment to
Blaine Builders was large in relation to the initial work to be done on the project; and 3) Stoner
used some of the funds received from Fanslow on other projects which were beginning to
falter. On the other hand, there is evidence suggesting that Stoner did intend to fulfill Blaine
Builders’ responsibilities on the project, including 1) paying $20,000 to Taylor before receiving
payment from Fanslow, and 2) paying a total of $58,200 towards the project in its early days.
Thus, whether Stoner intended to complete Fanslow’s home at the time of the contract is a
material question of fact which can only be determined through a trial.

       E.       The Summary Judgment Evidence Does Not
                Establish That Blaine Builders’ Debt to Fanslow Is
                Nondischargeable as a Debt Obtained by Fraud

       While Fanslow argues that his summary judgment evidence establishes that Stoner is
personally liable for Blaine Builders’ debt under the veil piercing doctrine, he at the same time
argues that the same evidence establishes that the debt is nondischargeable under
§ 523(a)(2)(A), which excepts from the discharge, debts obtained through “false pretenses, a
false representation, or actual fraud, other than a statement respecting the debtor’s or an



                                               18
Case 3:18-ap-03022            Doc 34      Filed 08/20/19 Entered 08/21/19 09:00:44                         Desc Main
                                         Document     Page 19 of 20


insider’s financial condition.”5 To establish that a debt is nondischargeable, a creditor must
show that:

         (1) the debtor obtained money through a material misrepresentation that, at
         the time, the debtor knew was false or made with gross recklessness as to its
         truth; (2) the debtor intended to deceive the creditor; (3) the creditor justifiably
         relied on the false representation; and (4) its reliance was the proximate cause
         of loss.

Rembert v. AT&T Universal Card Servs. (In re Rembert), 141 F.3d 277, 280–81 (6th Cir. 1998)
(footnote omitted). This standard would likely be met if Fanslow establishes common law
fraud. See Rapp, 375 B.R. at 435.

         Additionally, the Supreme Court has held that, for the purposes of § 523(a)(2)(A),
“[t]he term ‘actual fraud’ . . . encompasses forms of fraud, like fraudulent conveyance
schemes, that can be effected without a false representation.” Husky Int’l Elecs., Inc. v. Ritz,
136 S. Ct. 1581, 1586 (2016). If Fanslow can show that Stoner engaged in some form of
fraudulent misrepresentation or actual fraud in the creation of the debt to Fanslow, the debt
would be nondischargeable. However, for all of the reasons discussed, the evidence is not
sufficient to render summary judgment as to Fanslow as to either the veil piercing theory or
as to the nondischargeability of the debt.

III.     Conclusion

         In summary, given the equitable nature of the veil‐piercing doctrine, and drawing all
inferences from the underlying facts in a light most favorable to Stoner, this court cannot
conclude from the summary judgment evidence that Stoner’s conduct involved in the creation




5
 Several of the statements in question relate to the debtor’s financial condition, and thus cannot be considered
under § 523(a)(2)(A). Section 523(a)(2)(B) allows such statements to be considered, so long as they are made in
writing. While all statements relating to the debtor’s financial condition were made in writing, Fanslow did not
plead nondischargeability under § 523(a)(2)(B), thus there is a question of law on whether Fanslow may depend
on such statements to prove nondischargeability. Cf. First Nat’l Bank v. Pontow, 111 F.3d 604, 608 (8th Cir.1997)
(quoting Barclays Am./Bus. Credit, Inc. v. Long (In re Long), 774 F.2d 875, 877 n. 1 (8th Cir. 1985)). (“Since subsection
(B) [of § 523(a)(2)] covers only statements ‘respecting a debtor’s . . . financial condition’ and subsection (A)
excludes such statements, the subdivisions ‘are . . . expressly mutually exclusive.’”)

                                                           19
Case 3:18-ap-03022      Doc 34    Filed 08/20/19 Entered 08/21/19 09:00:44   Desc Main
                                 Document     Page 20 of 20


of the debt between Blaine Builders and Fanslow meets the egregious standard under
Dombroski. Accordingly, Fanslow’s summary judgment motion is denied.

Copies to:

Roger E. Luring , electronically served
      (Counsel for the Plaintiff)

Samuel J. Petroff, electronically served
      (Counsel for the Defendant)




                                            20
